     Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.1 Page 1 of 24




 1 Ahren A. Tiller, Esq. [SBN: 250608]
      BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
      San Diego, CA 92101
 3 Phone (619) 894-8831
      Facsimile: (866) 444-7026
 4 Email: Ahren.Tiller@blc-sd.com

 5 Attorneys for Plaintiff
      AILEEN MARQUEZ
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
                                                       Case No.: '21CV1394 L           BLM
11

12                                                     COMPLAINT FOR DAMAGES
                                                       FOR VIOLATIONS OF:
13
                                                       1) THE ROSENTHAL FAIR
14                                                     DEBT COLLECTION PRACTICES
                                                       ACT (CAL. CIV. CODE §§ 1788-
15                                                     1778.32);
16    AILEEN MARQUEZ,                                  2) NEGLIGENT VIOLATIONS
                                                       OF THE TELEPHONE
17                     Plaintiff,                      CONSUMER PROTECTION ACT
                                                       (47 U.S.C. § 227);
18          vs.
                                                       3) VIOLATIONS OF THE
19                                                     TELEPHONE CONSUMER
      FINWISE BANK; OPPORTUNITY                        PROTECTION ACT (47 U.S.C. §
20    FINANCIAL, LLC d/b/a OPPLOANS;                   227);
      and DOES 1-10,
21                                                     4) VIOLATIONS OF THE FAIR
                    Defendant,                         DEBT COLLECTIONS
22                                                     PRACTICES ACT (15 U.S.C. §
                                                       1692); and
23
                                                       5) CALIFORNIA’S UNFAIR
24                                                     COMPETITINO LAW (CAL. BUS
                                                       & PROF. CODE §§ 17200);
25

26
                                                       JURY TRIAL DEMANDED
27

28

                                                -1-
                     AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
     Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.2 Page 2 of 24




 1                                     COMPLAINT FOR DAMAGES
 2                                             INTRODUCTION
 3 1. AILEEN MARQUEZ (hereinafter referred to as “Plaintiff”), by and through her

 4          Counsel of record, brings this action against FINWISE BANK, (hereinafter
 5          referred to as “FinWise”), OPPORTUNITY FINANCIAL, LLC d/b/a/
 6          OPPLOANS (hereinafter referred to as “OppLoans”), and Does 1-10 (hereinafter
 7          collectively referred to as “Defendants”), pertaining to actions by Defendants to
 8          unlawfully collect a debt allegedly owed by Plaintiff, including but not limited to,
 9          collection via the use of an Automated Telephone Dialing System (“ATDS”)
10          and/or Artificial and/or Prerecorded Voice in violation of the Telephone
11          Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), and the Rosenthal
12          Fair Debt Collection Practices Act (“RFDCPA” [Cal. Civ. C. §§ 1788-1788.32]),
13          thereby invading Plaintiff’s privacy, and causing Plaintiff damages.
14 2. After finding “abundant evidence of the use of abusive, deceptive, and unfair debt

15          collection practices by many debt collectors,” Congress passed the Fair Debt
16          Collection Practices Act (hereinafter “FDCPA”) in 1977 to eliminate abusive debt
17          collection practices by debt collectors and to ensure that those debt collectors who
18          refrain from using abusive practices are not competitively disadvantaged.1
19 3. The California legislature determined that unfair or deceptive collection practices

20          undermine the public confidence which is essential to the continued functioning of
21          the banking and credit system. The legislature further determined there is a need
22          to ensure that debt collectors and debtors exercise their responsibilities to one
23          another with fairness, honesty, and due regard for the rights of others. The
24          legislature’s explicit purpose of enacting the Rosenthal Fair Debt Collection
25          Practices Act of California (hereinafter “RFDCPA”) was to prohibit debt
26          collectors from engaging in unfair or deceptive acts or practices in the collection
27

28
      1
          15 USC §1692(a)
                                                       -2-
                            AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
     Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.3 Page 3 of 24




 1          of consumer debts and to require debtors to act fairly in entering into and honoring
 2          such debts. 2
 3 4. The Telephone Consumer Protections Act (hereinafter referred to as “the TCPA”)

 4          was designed to prevent calls like the ones described within this complaint, and to
 5          protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints
 6          about abuses of telephone technology – for example, computerized calls
 7          dispatched to private homes – prompted Congress to pass the TCPA.” Mims v.
 8          Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 9 5. In enacting the TCPA, Congress specifically found that “the evidence presented to

10          Congress indicates that automated or prerecorded calls are a nuisance and an
11          invasion of privacy, regardless of the type of call . . .” Mims, 132 S. Ct., at 744.
12 6. As Judge Easterbrook of the Seventh Circuit explained in a TCPA case regarding

13          calls similar to this one:
14
                 The Telephone Consumer Protection Act … is well known for its
15               provisions limiting junk-fax transmissions. A less-litigated part of the
                 Act curtails the use of automated dialers and prerecorded messages to
16               cell phones, whose subscribers often are billed by the minute as soon as
                 the call is answered—and routing a call to voicemail counts as
17               answering the call. An automated call to a landline phone can be an
                 annoyance; an automated call to a cell phone adds expense to
18               annoyance.
19               Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir.
                 2012)
20

21 7. Plaintiff makes the allegations contained herein on information and belief, except

22          as to those allegations regarding herself, which are based upon personal
23          knowledge.
24                                         JURISDICTION AND VENUE
25 8.          This action is based on Defendants’ violations of the FDCPA, 15 U.S.C. § 1692
26             et. seq., the TCPA, 47 U.S.C. § 227 et. seq., and the RFDCPA, Cal. Civ. C. §§
27

28
      2
          CA Civil Code §§ 1788.1(a)-(b)
                                                        -3-
                             AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
     Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.4 Page 4 of 24




 1        1788 - 1788.32.
 2 9.     This Court has jurisdiction over Defendants, pursuant to 28 U.S.C. § 1331, as
 3        the unlawful practices alleged herein involve a federal question under the
 4        FDCPA and the TCPA.
 5 10.     This Court has jurisdiction over Defendants, as the unlawful practices alleged
 6        herein occurred in California, in the County of San Diego.
 7 11.     This Court further has supplemental jurisdiction over Plaintiff’s California
 8        Causes of action, pursuant to 28 U.S.C. § 1367(a), as Plaintiff’s California state
 9        law claims are so related to Plaintiff’s Federal claims in this action, that they
10        form part of the same case or controversy.
11 12.     Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because
12        all or some of the unlawful practices and violations of law alleged herein
13        occurred and are occurring in the County of San Diego,
14        California. Furthermore, Defendants regularly conducts business within State
15        of California, County of San Diego, and Plaintiff resides in San Diego County,
16        California.
17

18                                               PARTIES
19 13. Plaintiff is, and was at all times mentioned herein, a natural person residing in the

20       County of San Diego, in the State of California.
21 14. Plaintiff is a natural person from whom a debt collector sought to collect a

22       consumer debt which was due and owing or alleged to be due and owing from
23       Plaintiff, and therefore Plaintiff is a “debtor” as that term is describe by Cal Civ.
24       Code §1788.2(h).
25 15. Plaintiff is allegedly obligated to pay a debt, and is a “consumer” as that term is

26       defined by 15 U.S.C. §1692(a)(3).
27 16. Defendant FinWise Bank is, and at all times mentioned herein was, a National

28       Banking Association, headquartered in Utah and doing business throughout the
                                                   -4-
                        AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
     Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.5 Page 5 of 24




 1       country, including this District.
 2 17. Defendant FinWise Bank’s primary business operations are the issuance of

 3       unsecured consumer loans, credit cards, and consumer checking and savings
 4       accounts.
 5 18. Defendant Opportunity Financial, LLC d/b/a/ OppLoans (“OppLoans”), is a

 6       Delaware Limited Liability Company, headquartered in Illinois, and doing
 7       business throughout the country, including this District.
 8 19. Defendant OppLoans is, and at all times discussed in this Complaint, was

 9       registered with the California Secretary of State to do business within California.
10 20. Defendant OppLoans’ primary business operations are the issuance of unsecured

11       consumer loans, the marketing of consumer loans for its partner banks, including
12       Defendant FinWise, and the collection on behalf of both itself and its partner
13       banks of those unsecured loans.
14 21. Defendant OppLoans regularly attempts to collect debts on behalf of both itself

15       and other lenders (which includes FinWise) using the mail, electronic
16       communication, and the telephone, to collect “consumer debts” allegedly owed to
17       it, as that term is defined by Cal. Civ. Code §1788.2(f).
18 22. For example, when alleged debts owed to Defendant FinWise are delinquent,

19       Defendant OppLoans regularly seeks to collect on those delinquent debts through
20       the mail, telephone, and via other means. Defendant OppLoans is therefore a
21       “debt collector” as that term is defined by 15 U.S.C. §1692(a)(6).
22 23. When individuals owe FinWise debts for regular monthly payments on consumer

23       loans and credit cards, and other similar obligations, Defendant OppLoans
24       collects on those consumer debts through the telephone, which include the use of
25       an ATDS and/or prerecorded voice message and/or automated voice telephone
26       calls.
27 24. Therefore, Defendant OppLonas is a “debt collector” as that term is defined by

28       Cal. Civ. Code §1788.2(c), and engages in “debt collection” as that term is
                                                -5-
                     AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
     Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.6 Page 6 of 24




 1       defined by Cal. Civ. Code §1788.2(b).
 2 25. At all times relevant hereto, Defendants used, controlled and or operated an

 3       “automatic telephone dialing system” (“ATDS”) as that term is defined by 47
 4       U.S.C. § 227(a)(1) and/or placed calls to Plaintiff’s cellular telephone using an
 5       automated and/or prerecorded voice (“Recorded Voice”) as that term is defined in
 6       47 U.S.C. § 227(b)(1)(A).
 7 26. Defendants are, and all times mentioned herein were both corporations and

 8       thus “persons,” as that term is defined by 47 U.S.C. § 153(39).
 9 27. This case involves money, property, or their equivalent, due or owing or alleged

10       to be due or owing from a natural person by reason of a consumer credit
11       transaction. Thus, this action arises out of a “consumer debt” and “consumer
12       credit” as those terms are defined by Cal. Civ. Code §1788.2(f).
13

14                                 GENERAL ALLEGATIONS
15 28. Plaintiff realleges and incorporates by reference all preceding paragraphs,

16       inclusive, as if fully set forth herein.
17 29. Defendant OppLoans is a financial services company that markets and provides

18       predatory high-interest, short-term loans to consumers.
19 30. Defendant OppLoans uses deceptive and false marketing to misrepresent the

20       benefits of its loans, while failing to disclose important details about the loans’
21       costs and risks.
22 31. For example, Defendant OppLoans carry interest rates as high as 198%, in

23       violation of Cal. Civ. C. § 1789.30 and/or Cal. Fin. C. §§. 22303 and 22304.5.
24 32. Defendant OppLoans’ own records reflect that at least 33% of the loans it

25       originates will default, yet it fails to disclose this information to consumers.
26 33. On information and belief, OppLoans’ business consists entirely of online lending

27       of subprime loans to consumers.
28 34. On or about 2018, OppLoans partnered with Defendant FinWise to start offering,

                                                 -6-
                      AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
     Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.7 Page 7 of 24




 1       providing, and servicing loans to California residents.
 2 35. Defendant FinWise is a Utah chartered National Banking Association.

 3 36. On information and belief, the purpose of the agreement was to allow Defendant

 4       OppLoans to “use” FinWise to make loans to California residents, which
 5       OppLoans would otherwise not be able to make.
 6 37. On information and belief, Defendant OppLoans conducts this lending scheme

 7       through various wholly owned subsidiary entities, which function as special
 8       purpose vehicles created by Defendant OppLoans to exercise constructive
 9       ownership and control of the loans it provides through Defendant FinWise.
10       Defendant OppLoans exercises and maintains full “constructive ownership and
11       control” of the receivables shortly after the loans were originated by Defendant
12       FinWise.
13 38. Although Defendants state to consumers that Defendant FinWise is the “bank”

14       issuing the loans describe herein, in fact its Defendant OppLoan’s that truly fund
15       the loans, using Defendant FinWise solely as a “pass through” entity, in order to
16       circumvent state banking laws, and issue loans in which OppLoans would not
17       lawfully be able to provide to consumers on their own.
18 39. The subject scheme by Defendants allows them to make loans that Defendant

19       OppLoans could otherwise not make on its own via deceiving the public, and
20       insulates Defendants from regulation and suit, through the use of multiple
21       subsidiary shell entities.
22 40. Defendant OppLoaans deceptively markets its loans, including but not limited to,

23       by misrepresenting the true party originating the loan, by stating that its loans are
24       more affordable than other payday loans, by misrepresenting the benefits of the
25       loans, and failing to disclose the rates of default and the risks of said loans.
26 41. For example, a typical payday lender usually charges $15-$20 per $100

27       borrowed, so for a $1,000.00 loan, typical fees and charges would be $150.00
28 42. Yet if a consumer borrows $1,000.00 from FinWise, at an APR of 160%, and a

                                                 -7-
                      AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
     Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.8 Page 8 of 24




 1       repayment term of 9 months (these are the typical repayment terms), then the
 2       consumer would have to repay at least $734.63 in fees and costs for a total of
 3       $1,734.63.
 4 43. These lending practices are unlawful, false, and misleading as Defendant

 5       OppLoans specifically advertises that its loans have a lower cost than traditional
 6       payday loans.
 7 44. On or about December 9, 2018, Plaintiff took out an unsecured loan with

 8       Defendant FinWise for $4,000.00 (hereinafter referred to as the “2018 Loan.”)
 9 45. Although FinWise was the purported originator and funder of the Loan,

10       Defendant OppLoans had virtually all direct contact with Plaintiff.
11 46. Plaintiff made monthly payments of $621.00 on the 2018 Loan on time, and by

12       August of 2019 she had paid approximately $4,968.00, yet still had a balance
13       allegedly owed of approximately $2,487.00.
14 47. The effective interest rate of the original loan was in excess of 130%.

15 48. On or about August 30, 2019, Plaintiff rolled the remaining balance of the 2018

16       Loan into a new Loan, again funded and originated by Defendant FinWise
17       (hereinafter referred to as the “Subject Loan”).
18 49. Plaintiff made payments toward the Subject Loan from August 30, 2019 through

19       January 3, 2020, in the amount of $680.00 per month, for a total of $4,080.00.
20 50. On or about early 2020, Plaintiff unfortunately fell on financial hardship and was

21       unable to maintain the regular monthly payments.
22 51. The effective interest rate of the Subject Loan was in excess of 130%.

23 52. Defendant FinWise selected and contracted with Defendant OppLoans to have

24       OppLoans work as Defendant FinWise’s agent or sub-agent for the purposes of
25       collecting upon a Subject Loan.
26 53. The actions by Defendant OppLoans described herein were within the anticipated

27       scope of its agency relationship with Defendant FinWise, based on the reliability,
28       accuracy of information, timeliness, and past performance of Defendant
                                                 -8-
                      AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
     Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.9 Page 9 of 24




 1       OppLoans on substantially similar matters.
 2 54. Upon going into default on the Subject Loan, agents for Defendant OppLoans

 3       called Plaintiff multiple times and requested payment through the use of an
 4       ATDS, while often using a Recorded Voice on said calls. Agents for Defendant
 5       would contact Plaintiff 3-4 times per day, as often as every day.
 6 55. The aforementioned collection calls were made to Plaintiff’s cellular telephone

 7 56. In response to the multiple harassing collection calls via the use of an automated

 8       and/or prerecorded voice, Plaintiff sought out and retained an attorney to
 9       represent her with regards to the debts allegedly owed to Defendant FinWise and
10       collected upon by Defendant OppLoans.
11 57. On December 14, 2020, Plaintiff answered an incoming call from Defendant

12       OppLoans and spoke to an agent named Nigel, as well as a supervisor named
13       Tara. On said call, Plaintiff explained to both the agent and the supervisor that
14       Plaintiff retained an attorney and that Defendant OppLoans should not be
15       contacting her directly. Plaintiff expressly revoked the right for OppLoans to
16       contact her in any manner, including via the use of any ATDS and/or prerecorded
17       voice and/or automated voice telephone call.
18 58. On December 22, 2020, an associate attorney at Plaintiff’s Counsel’s office,

19       drafted and mailed a Cease-and-Desist letter to Defendant OppLoans, whereby
20       Plaintiff’s Attorney stated in writing that Plaintiff was revoking consent to call
21       her via the use of an ATDS, that that Plaintiff had retained Counsel, and that
22       Defendants needed to cease calling Plaintiff pursuant to the RFDCPA (hereinafter
23       referred to as the “Letter”). Said Letter referenced the last four digits of
24       Plaintiff’s social security number next to her name in order to help identify
25       Plaintiff. Said Letter clearly informed Defendants that Plaintiff was represented
26       by Counsel, and thus the Letter constituted written notice pursuant to Cal. Civ.
27       Code §§ 1788.14(c) that Plaintiff was represented by an attorney with respect to
28       any debt allegedly owed to or serviced by Defendant, and a request was thereby
                                                -9-
                     AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.10 Page 10 of 24




 1      made that all communications regarding this alleged consumer debt must be
 2      directed exclusively to Plaintiff’s attorney, and said Letter clearly revoked any
 3      prior consent to contact Plaintiff via the use of an automated dialing system
 4      phone, text, or other method, including but not limited to calls with a pre-
 5      recorded or automated voice messages.
 6 59. Despite Defendant OppLoans’ receipt of the Letter, Defendant OppLoans

 7      continued to call Plaintiff’s cellular telephone and request payments through the
 8      use of an ATDS and, frequently, using a prerecorded voice, and/or automated
 9      voice, often 3-4 times per day, as often as every day.
10 60. Despite receipt of the Letter sent to Defendant OppLoans from Plaintiff’s

11      Counsel’s office, as well as the oral communications from Plaintiff that clearly
12      put Defendant OppLoans on notice that Plaintiff had revoked consent to be called
13      at all, including via an ATDS and/or prerecorded voice and/or automated voice,
14      and had retained counsel regarding the subject debt, representatives of Defendants
15      continued to call Plaintiff through the use of prerecorded voice and/or automated
16      voice, often 3-4 times per day, as often as every day.
17 61. As Defendants refused to abide by the law and cease contacting Plaintiff directly,

18      Plaintiff’s Counsel sent out a second Letter on April 9, 2021, (hereinafter referred
19      to as the “Second Letter”) whereby Plaintiff’s Attorney again stated in writing
20      that Plaintiff was revoking consent to call her via the use of an ATDS, that
21      Plaintiff had retained Counsel, and that Defendant needed to cease calling
22      Plaintiff pursuant to the RFDCPA (“Second Letter”). Said Second Letter also
23      referenced the last four digits of Plaintiff’s social security number next to her
24      name in order to help identify Plaintiff.
25 62. Despite having received oral notification from Plaintiff, along with both the

26      December 22, 2021 First Letter and the April 9, 2021 Second Letter, Defendants
27      continue to call Plaintiff to date, often 3-4 times per day, as often as every day, at
28      times in rapid succession, which is indicative of a computerized ATDS and/or
                                               - 10 -
                    AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.11 Page 11 of 24




 1      automated voice and/or prerecorded voice.
 2 63. Defendants, or their agents or representatives, have contacted Plaintiff on her

 3      cellular telephone over two-hundred and fifty (250) times since December 14,
 4      2020, including through the use of an ATDS and/or Recorded voice as those
 5      terms are defined in 47 U.S.C. § 227(a)(1) and/or 47 U.S.C. § 227(b)(1)(A).
 6 64. Defendants have called Plaintiff over two-hundred and fifty (250) times in total,

 7      after Plaintiff communicated orally and in writing that she revoked any prior
 8      consent to call her via the use of an ATDS and/or Recorded Voice and had
 9      retained Counsel for any debts owed to Defendants. The December 22, 2020 and
10      April 9, 2021 Letters even contained and an explicit warning that all direct
11      contact with Plaintiff should cease pursuant to the RFDCPA.
12 65. Many of Defendants’ calls to Plaintiff after receiving the letter contained an

13      “artificial or prerecorded voice” as prohibited by 47 U.S.C. § 227(b)(1)(A).
14 66. The multiple calls made by Defendants or its agents after oral and written

15      notification to cease and revocation of any consent by Plaintiff, were therefore
16      made in violation of 47 U.S.C. § 227(b)(1).
17 67. Despite receipt of the First and Second Letters from Plaintiff’s Attorney (both

18      sent to Defendant OppLoans’ specified mailing address), and verbal notice from
19      Plaintiff to cease calling Plaintiff’s cellular telephone via the use of an ATDS
20      and/or Recorded Voice, all of which provided irrefutable notice that Plaintiff had
21      revoked consent to call her cellular telephone by any means and that she had
22      retained Counsel regarding these alleged debts, Defendants continue to contact
23      Plaintiff repeatedly to date.
24

25

26

27

28

                                               - 11 -
                    AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.12 Page 12 of 24




 1                                   CAUSES OF ACTION
 2

 3                                                I.
 4                                FIRST CAUSE OF ACTION
 5        Violations of California Rosenthal Fair Debt Collection Practices Act
 6                            (California Civil Code § 1788.14(c))
 7                                    [As to All Defendants]
 8 68. Plaintiff realleges and incorporates by reference all preceding paragraphs,

 9     inclusive, as if fully set forth herein.
10 69. The acts of Defendant OppLoans alleged herein, were all made as the agent(s)

11     and/or sub-agent(s) of Defendant FinWise, and said acts were committed in the
12     scope of the agent(s) and/or sub-agent(s) employment and in furtherance of
13     Defendant FinWise’s interests.
14 70. When Plaintiff orally stated to representatives for Defendants that she was

15     represented by Counsel, Defendants were aware, or reasonably should have been
16     aware, that Plaintiff was represented by an attorney, and that Plaintiff was
17     exerting her rights not to be contacted directly regarding this debt.
18 71. When Plaintiff’s Counsel sent both the December 22, 2020 and April 9, 2021

19     cease-and-desist Letters to Defendant OppLoans, Defendants were aware, or
20     reasonably should have been aware, that Plaintiff was represented by an attorney.
21 72. Cal. Civ. Code §1788.14(c) provides in relevant part,

22

23     No debt collector shall collect or attempt to collect a consumer debt by means of
24     the following practices:
25        (c) Initiating communications, other than statements of account, with
          the debtor with regard to the consumer debt, when the debt collector has
26        been previously notified in writing by the debtor's attorney that the
          debtor is represented by such attorney with respect to the consumer debt
27        and such notice includes the attorney's name and address and a request
          by such attorney that all communications regarding the consumer debt
28        be addressed to such attorney, unless the attorney fails to answer
          correspondence, return telephone calls, or discuss the obligation in
                                               - 12 -
                    AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.13 Page 13 of 24




 1        question. This subdivision shall not apply where prior approval has
          been obtained from the debtor's attorney, or where the communication is
 2        a response in the ordinary course of business to a debtor's inquiry.
 3

 4 73. By calling Plaintiff on her cellular phone over two-hundred and fifty (250) times

 5      after being informed both orally by Plaintiff and twice in writing from Plaintiff’s
 6      Counsel, Defendants violated Cal. Civ. Code §1788.14(c).
 7 74. As a result of the constant collection calls by Defendants, Plaintiff has

 8      experienced anxiety, irritability, and has at times been unable to calm down as the
 9      constant and harassing collection calls by Defendants are overwhelming.
10      Therefore, Plaintiff has suffered emotional distress because of Defendants’
11      violations of Cal. Civ. Code §1788.14(c).
12

13                                                 II.
14                              SECOND CAUSE OF ACTION
15                             Negligent Violations of the TCPA
16                                   (47 U.S.C. § 227 et. seq.)
17                                     [As to All Defendants]
18 75. Plaintiff realleges and incorporates by reference all preceding paragraphs,

19      inclusive, as if fully set forth herein.
20 76. The acts of Defendant OppLoans alleged herein, were all made as the agent(s)

21      and/or sub-agent(s) of Defendant FinWise, and said acts were committed in the
22      scope of the agent(s) and/or sub-agent(s) employment and in furtherance of
23      Defendant FinWise’s interests.
24 77. Through both her oral communication with Defendants, and Plaintiff’s Counsel’s

25      two letters to Defendant OppLoans, Plaintiff revoked any alleged consent for
26      Defendants or its agents or representatives to call Plaintiff on her cellular
27      telephone via the use of an ATDS and/or Recorded Voice.
28 78. The foregoing acts and omissions of Defendants constitute numerous and

                                                - 13 -
                     AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.14 Page 14 of 24




 1      multiple negligent violations of the TCPA, including but not limited to each one
 2      of the above-cited provisions of 47 U.S.C. § 227, et. seq.
 3 79. As a result of the constant unlawful calls by Defendants, Plaintiff has experienced

 4      anxiety, irritability, and has at times been unable to calm down as the constant
 5      and harassing collection calls by Defendants are overwhelming. Therefore,
 6      Plaintiff has suffered emotional distress because of Defendants’ violations of 47
 7      U.S.C. § 227 et. seq.
 8 80. As a result of Defendants’ negligent violations of 47 U.S.C. §227, et. seq.,

 9      Plaintiff has suffered decreased use of her cellular telephone, difficulty using said
10      phone for it intended purpose, reduced communication and interaction with
11      friends and family, and Plaintiff has incurred additional monetary costs, including
12      both cellular plan charges as well as smartphone application costs, as a direct
13      result of Defendants’ unlawful conduct.
14 81. As a result of Defendants’ negligent violations of 47 U.S.C. §227, et. seq.,

15      Plaintiff is entitled to an award of $500 in statutory damages, for each one of their
16      over two-hundred and fifty (250) calls made in violation of the TCPA, pursuant to
17      47 U.S.C. § 227(b)(3)(B).
18 82. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

19      the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
20

21                                                 III.
22                               THIRD CAUSE OF ACTION
23                     Knowing and/or Willful Violations of the TCPA
24                                   (47 U.S.C. § 227 et. seq.)
25                                     [As to All Defendants]
26 83. Plaintiff realleges and incorporates by reference all preceding paragraphs,

27      inclusive, as if fully set forth herein.
28 84. The acts of Defendant OppLoans alleged herein, were all made as the agent(s)

                                                - 14 -
                     AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.15 Page 15 of 24




 1      and/or sub-agent(s) of Defendant FinWise, and said acts were committed in the
 2      scope of the agent(s) and/or sub-agent(s) employment and in furtherance of
 3      Defendant FinWise’s interests.
 4 85. Through both her oral communication with Defendants, and Plaintiff’s Counsel’s

 5      two letters to Defendant OppLoans, Plaintiff revoked any alleged consent for
 6      Defendants or their respective agents or representatives to call Plaintiff on her
 7      cellular telephone via the use of an ATDS and/or Recorded Voice.
 8 86. The foregoing acts of the Defendants constitute numerous and multiple knowing

 9      and/or willful violations of the TCPA, including but not limited to each and every
10      one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
11 87. As a result of the constant unlawful collection calls by Defendants, Plaintiff has

12      experienced anxiety, irritability, and has at times been unable to calm down as the
13      constant and harassing collection calls by Defendants are overwhelming.
14      Therefore, Plaintiff has suffered emotional distress as a direct and proximate
15      result of Defendants’ violations of 47 U.S.C. § 227 et. seq.
16 88. As a result of Defendants’ willful and/or knowing violations of 47 U.S.C. §227,

17      et. seq., Plaintiff has suffered decreased use of her cellular phone, difficulty using
18      said phone for it intended purpose, reduced communication and interaction with
19      friends and family, and Plaintiff has incurred additional monetary costs, including
20      both cellular plan charges as well as smartphone application costs, as a direct and
21      proximate result of Defendants’ unlawful conduct
22 89. Therefore, since Defendants or their agents or representatives continued to call

23      Plaintiff despite indisputably being informed not to call Plaintiff on multiple
24      occasions through multiple different means, and that Plaintiff had revoked any
25      alleged prior consent to call Plaintiff’s cellular telephone via the use of an ATDS
26      and/or Recorded Voice, Defendants’ acts were willful.
27 90. As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. §227,

28      et. seq., the Plaintiff is entitled to an award of $1,500 in statutory damages, for
                                               - 15 -
                    AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.16 Page 16 of 24




 1      each one of their over two-hundred and fifty (250) knowing and/or willful
 2      violations of the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(C).
 3 91. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

 4      the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
 5

 6                                                 IV.
 7                              FOURTH CAUSE OF ACTION
 8                   Violations of the Fair Debt Collection Practices Act
 9                                  (15 U.S.C. § 1692 et. seq.)
10                                     [As to All Defendants]
11 92. Plaintiff realleges and incorporates by reference all preceding paragraphs,

12      inclusive, as if fully set forth herein.
13 93. The acts of Defendant OppLoans alleged herein, were all made as the agent(s)

14      and/or sub-agent(s) of Defendant FinWise, and said acts were committed in the
15      scope of the agent(s) and/or sub-agent(s) employment and in furtherance of
16      Defendant FinWise’s interests.
17 94. When Plaintiff orally stated to representatives for Defendants that she was

18      represented by Counsel, Defendants were aware, or reasonably should have been
19      aware, that Plaintiff was represented by an attorney, and that Plaintiff was
20      exerting her rights not to be contacted directly regarding this debt
21 95. When Plaintiff’s Counsel sent both the December 22, 2020 and April 9, 2021

22      cease-and-desist Letters to Defendant OppLoans, Defendants were aware, or
23      reasonably should have been aware, that Plaintiff was represented by an attorney.
24 96. 15 U.S.C. § 1692c(a)(2) states in relevant part,

25        (a) Without the prior consent of the consumer given directly to the debt
          collector or the express permission of a court of competent jurisdiction, a
26        debt collector may not communicate with a consumer in connection with
          the collection of any debt— (2) if the debt collector knows the consumer
27        is represented by an attorney with respect to such debt and has
          knowledge of, or can readily ascertain, such attorney’s name and
28        address, unless the attorney fails to respond within a reasonable period
                                                - 16 -
                     AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.17 Page 17 of 24




 1        of time to a communication from the debt collector or unless the attorney
          consents to direct communication with the consumer;
 2

 3 97. By calling Plaintiff on her cellular phone over two-hundred and fifty (250) times

 4     after being informed both orally by Plaintiff and twice in writing from Plaintiff’s
 5     Counsel, Defendants violated 15 U.S.C. § 1692c.
 6 98. As a result of the constant unlawful calls by Defendants, Plaintiff has experienced

 7     anxiety, irritability, and has at times been unable to calm down as the constant
 8     and harassing collection calls by Defendants are overwhelming. Therefore,
 9     Plaintiff has suffered emotional distress as a direct and proximate result of
10     Defendants’ violations of 15 U.S.C. § 1692c.
11 99. As a result of Defendants’ willful and/or knowing violations of 15 U.S.C. §

12     1692c, Plaintiff has suffered decreased use of her cellular phone, difficulty using
13     said phone for it intended purpose, reduced communication and interaction with
14     friends and family, and Plaintiff has incurred additional monetary costs, including
15     both cellular plan charges as well as smartphone application costs, as a direct
16     result of Defendants’ unlawful conduct.
17

18                                                   V.
19                                  FIFTH CAUSE OF ACTION
20                             California’s Unfair Competition Law
21                           (Cal. Bus & Prof. Code §§ 17200, et. seq.)
22                                       [As to All Defendants]
23 100. Plaintiff realleges and incorporates by reference all preceding paragraphs,

24      inclusive, as if fully set forth herein.
25 101. Plaintiff and Defendants are each “person(s)” as that term is defined by Cal.

26       Bus. & Prof. C. § 17201.
27 102. Cal. Bus & Prof. C. § 17204 authorizes a private right of action on both an

28       individual and representative basis.
                                                - 17 -
                     AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.18 Page 18 of 24




 1   103. Cal. Bus. & Prof. C. § 17204, a provision of the Unfair Competition Law
 2        (“UCL”), confers standing to prosecute actions for relief not only on the public
 3        officials named therein, but on private individuals (i.e., “any person acting for
 4        the interests of itself, its members or the general public.”) Thus, a private
 5        Plaintiff who has suffered a financial injury may sue to obtain relief for the
 6        Public at large.
 7   104. “Unfair competition” is defined by Bus. & Prof. Code § 17200 as encompassing
 8        several types of business “wrongs,” including: (1) an “unlawful” business act or
 9        practice, (2) an “unfair” business act or practice, (3) a “fraudulent” business act
10        or practice, and (4) “unfair, deceptive, untrue or misleading advertising.” The
11        definitions in § 17200 are drafted in the disjunctive, meaning that each of these
12        “wrongs” operates independently from the others.
13 105. An “injunction” is “the primary form of relief available under the UCL to protect

14       consumers from unfair business practices.” In re Tobacco II Cases, 46 Cal.4th
15       298, 319 (2009); see also, Clayworth v. Pfizer, Inc., 49 Cal.4th 758, 789 (2010)
16       (“[i]f a party has standing under” the UCL, “it may seek injunctive relief.”)
17

18                                    A. “Unlawful” Prong
19 106. By knowingly and intentionally issuing loans at interest rates that are

20       unconscionable, and objectively unreasonable, Defendants have routinely
21       engaged in an unlawful business practice.
22 107. The lending practices described herein by Defendants violate Cal. Civ. C. §

23       1789.30 and/or Cal. Fin. C. §§ 22303 and 22304.5.
24 108. The lending practices described herein also violate Cal. Civ. Code § 1670.5 as

25       the underlying loan agreements provide for unlawful terms. See De La Torre v.
26       Cashcall Inc., No. S241434, 2018 Cal. LEXIS 5749, at *43 (Aug. 13, 2018).
27 109. Because Defendants’ business entailed violations of Cal. Civ. C. § 1789.30

28       and/or Cal. Fin. C. §§. 22303 and 22304.5, Defendants violated California’s
                                               - 18 -
                    AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.19 Page 19 of 24




 1       Unfair Competition Law, Bus. & Prof. Code §§ 17200, et seq., which provides a
 2       cause of action for an “unlawful” business act or practice perpetrated on
 3       consumers.
 4 110. Defendants violated Cal. Bus. & Prof. Code §§17200, et. seq. through unfair,

 5       unlawful, and deceptive business practices, Defendants violated California’s
 6       Unfair Competition Law, Bus. & Prof. Code §§ 17200 et seq., which provides
 7       a cause of action for an “unlawful” business acts or practices perpetrated on
 8       consumers.
 9 111. Defendants had other reasonably available alternatives to further their

10       legitimate business interests, other than the conduct described herein, such as
11       continuing its massive campaign to provide loans to consumers at
12       unreasonably high interest rates designed to perpetrate default and a cycle of
13       perpetual payments.
14 112. Plaintiff suffered actual monetary financial injury, in that her payments made

15       to Defendants, as is described in paragraph 46, which were for amounts much
16       higher than they would have been but for Defendants’ unlawful interest rates
17       charged to Plaintiff.
18 113. Further, although Defendants state to consumers that Defendant FinWise is

19       the “bank” issuing the loans describe herein, in fact its Defendant OppLoan’s
20       that truly fund the loans, using Defendant FinWise solely as a “pass through”
21       entity, in order to circumvent state banking laws, and issue loans in which
22       OppLoans would not lawfully be able to provide to consumers on their own.
23       The subject scheme is unlawful, in that it violates California banking
24       regulations, which forbids OppLoans (i.e. an entity that is not a National
25       Banking Association) to make loans that they could otherwise not make on its
26       through the use of multiple subsidiary shell entities.
27 114. Plaintiff reserves the right to allege further conduct that constitutes other unfair

28       business acts or practices. Such conduct is ongoing and continues to this date.
                                               - 19 -
                    AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.20 Page 20 of 24




 1 115. Plaintiff seeks public injunctive relief to benefit the general public directly

 2 by bringing an end to Defendants’ unlawful business practices which threaten

 3 future injury to the general public.

 4

 5                                       B. “Unfair” Prong
 6 116. Defendants’ actions and representations constitute an “unfair” business act or

 7       practice under § 17200 in that Defendants’ conduct is substantially injurious to
 8       consumers, offends public policy, and is immoral, unethical, oppressive, and
 9       unscrupulous as the gravity of the conduct outweighs any alleged benefits
10       attributable to such conduct.
11 117. Without limitation, the business practices describe herein are “unfair” and shock

12       the conscience because they offend established public policy, violate California
13       statutory protections, and are objectively immoral, unethical, oppressive,
14       unscrupulous and/or substantially injurious to consumers in that Defendants’
15       conduct caused Plaintiff and the general public, to incur debts as a result of an
16       unlawfully charged interest rate.
17 118. The excessively high APR sought to be collected by, or actually charged by,

18       Defendants has a tendency to harm the general public.
19 119. Despite Defendants’ express representation on its website that its loans are

20       “better than” and “cost less” than most payday loans, in fact they cost much
21       more. Thus, Defendants’ advertising is unfair and deceptive, and threatens an
22       ongoing future harm to the general public.
23 120. Defendant could and should have furthered their legitimate business interests by

24       not perpetrating fraud on both Plaintiff and the general public by charging an
25       unlawful interest rate, and/or complying with federal and state banking laws
26       whereby the true entity would originate the subject loans – not a shell company.
27 121. Plaintiff, as well as the general public could not have reasonably avoided the

28       injury suffered by each of them.
                                               - 20 -
                    AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.21 Page 21 of 24




 1 122. Defendants have a strong financial incentive to continue to require an APR in

 2       excess of 90% on future loans, thereby receiving more money than its compliant
 3       competitors on similar loans where the APR does not exceed 90%.
 4 123. Plaintiff reserves the right to allege further conduct that constitutes other unfair

 5       business acts or practices. Such conduct is ongoing and continues to this date,
 6       and is a source of considerable revenue to Defendants.
 7 124. Plaintiff seeks public injunctive relief to benefit the general public directly by

 8       bringing an end to Defendants’ unfair business practices which threaten future
 9       injury to the general public. Specifically, an injunction requiring Defendants to
10       (1) immediately cease entering into loan agreements that exceed the applicable
11       amounts set by law, (2) cease using FinWise to assist OppLoans in issuing loans
12       in states it could not lawfully normally do so; and (3) discontinue collecting on
13       loans already originated with interest rates exceeding 90% APR, as such and
14       injunction would benefit the public at large.
15 125. Plaintiff seeks public injunctive relief to benefit the general public directly by

16       bringing an end to Defendants’ unfair business practices which threaten future
17       injury to the general public. Specifically, an injunction requiring Defendants to
18       truthfully disclose the cost of their loan products compared to similar payday
19       loan lenders, as well as truthfully disclose the true source of funds and the
20       relationship between Defendant OppLoans and Defendant FinWise.
21

22

23

24

25

26

27

28

                                               - 21 -
                    AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.22 Page 22 of 24




 1                                  PRAYER FOR RELIEF
 2        WHEREFORE, Plaintiff having set forth the claims for relief against
 3 Defendants herein, respectfully request this Court enter a Judgment against all

 4 Defendants jointly and severally as follows:

 5 a. As to the First Cause of Action, an award of actual damages pursuant to Cal. Civ.

 6     Code §1788.30(a) according to proof.
 7 b. As to the First Cause of Action, an award of statutory damages of $1,000.00

 8     pursuant to Cal. Civ. Code §1788.30(b).
 9 c. As to the First Cause of Action, an award of reasonable attorney’s fees and costs

10     pursuant to Cal. Civ. Code §1788.30(c).
11 d. As to the Second Cause of Action, $500 in statutory damages for each one of

12     Defendants’ over two-hundred and fifty (250) negligent violations of 47 U.S.C.
13     §227(b)(1), pursuant to 47 U.S.C. § 227(b)(3)(B).
14 e. As to the Second Cause of Action, injunctive relief prohibiting such conduct in the

15     future pursuant to 47 U.S.C. § 227(b)(3)(A);
16 f. As to the Third Cause of Action, $1,500.00 in statutory damages for each and

17     every one of Defendants’ willful and/or knowing two-hundred and fifty (250)
18     violations of the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(C).
19 g. As to the Fourth Cause of Action, an award of actual damages pursuant 15 U.S.C.

20     § 1692k(a)(1).
21 h. As to the Fourth Cause of Action, an award of statutory damages of $1,000.00

22     pursuant to pursuant 15 U.S.C. § 1692k(a)(2)
23 i. As to the Fourth Cause of Action, an award of reasonable attorney’s fees and costs

24     pursuant to pursuant 15 U.S.C. § 1692k(a)(3)
25 j. As to the Fifth cause of action, Public injunctive relief through the role as a

26     Private Attorney General, pursuant to Cal. Bus. & Prof. Code §§ 17204,
27     permanently and immediately prohibiting Defendants from engaging in the
28     unlawful conduct alleged herein;
                                               - 22 -
                    AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.23 Page 23 of 24




 1 k. As to the Fifth Cause of Action temporary, preliminary and/or permanent order for

 2     injunctive relief requiring Defendant to: (i) cease charging an unlawful interest rate
 3     on its loans; (ii) and institute corrective advertising and providing written notice to
 4     the public of the unlawfully charged interest rate on prior loans; and (iii) institute
 5     corrective advertising and providing written notice to consumers regarding the cost
 6     of Defendants’ loans compared to traditional payday loans; and (iv) institute
 7     corrective advertising and providing written notice to regarding the true relationship
 8     between each Defendant and disclosure of their respective roles in funding the
 9     loans.
10 l. Exemplary and/or punitive damages for intentional misrepresentations pursuant to,

11     inter alia, Cal. Civ. Code § 3294; and
12 m. For such other and further relief as the Court may deem just and proper.

13

14

15 Dated: August 4, 2021                      By:    /s/ Ahren A. Tiller________
                                                     Ahren A. Tiller, Esq.
16                                                   BLC Law Center, APC
                                                     Attorneys for Plaintiff
17                                                   AILEEN MARQUEZ
18

19

20

21

22

23

24

25

26

27

28

                                               - 23 -
                    AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
 Case 3:21-cv-01394-L-BLM Document 1 Filed 08/04/21 PageID.24 Page 24 of 24




 1                              DEMAND FOR JURY TRIAL
 2         Pursuant to the Seventh Amendment to the Constitution of the United States of
 3 America, Plaintiff is entitled to, and demands a trial by jury on all issues triable by

 4 jury.

 5

 6 Dated: August 4, 2021                      By:    /s/ Ahren A. Tiller
                                                     Ahren A. Tiller, Esq.
 7                                                   BLC Law Center, APC
                                                     Attorneys for Plaintiff
 8                                                   AILEEN MARQUEZ
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               - 24 -
                    AILEEN MARQUEZ v. FINWISE BANK ET. AL., - Complaint for Damages
